                      EPIC GAMES, INC.
                             v.
                            C. B.




                     EXHIBIT 9




Case 5:19-cv-00250-FL Document 22-10 Filed 08/26/19 Page 1 of 3
                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                      WESTERN DIVISION
                                 Civil Action No.: 5:19-cv-250-FL

                                                    )
 EPIC GAMES, INC.,                                  )
                                                    )
                 Plaintiff,                         )
                                                    )
 v.                                                 )          NOTICE OF MANUAL FILING
                                                    )
 C.B.,                                              )
                                                    )
                 Defendant.                         )
                                                    )

         Please take notice that Plaintiff has filed for Leave to File Exhibits Manually with regard

to the following document:

         Exhibit 9, Defendant’s online video published 7/15/19

This item has not been electronically filed because:

         X      the Electronic Case Filing Administrative Policies and Procedures Manual

provides an exemption

                Plaintiff is excused from filing this document or item by court order.


         Respectfully Submitted,
                                                 PARKER POE ADAMS & BERNSTEIN LLP

                                                        /s/Catherine R. L. Lawson
                                                        Catherine R. L. Lawson
                                                        N.C. State Bar No. 44574
                                                        catherinelawson@parkerpoe.com
                                                        PNC Plaza
                                                        301 Fayetteville Street, Suite 1400 (27601)
                                                        P.O. Box 389
                                                        Raleigh, NC 27602-0389
                                                        Telephone: (919) 835-4626
                                                        Facsimile: (919) 834-4564

                                                        Attorney for Plaintiff Epic Games, Inc.

PPAB 5090088v1.docx
          Case 5:19-cv-00250-FL Document 22-10 Filed 08/26/19 Page 2 of 3
                               CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing Notice of Manual Filing was

electronically filed on this day with the Clerk of Court using the CM/ECF system and a

true and accurate copy was sent by U.S. Mail addressed to the following:

                             Jonathan D. Sasser
                             ELLIS & WINTERS LLP
                             P.O. Box 33550
                             Raleigh, NC 27636
                             jon.sasser@elliswinters.com

                             David L. Hecht
                             Yi Wen Wu
                             PIERCE BAINBRIDGE BECK PRICE & HECHT LLP
                             277 Park Avenue, 45th Floor
                             New York, NY 10172
                             dhecht@piercebainbridge.com
                             wwu@piercebainbridge.com


       This 26th day of August, 2019.

                                            PARKER POE ADAMS & BERNSTEIN LLP


                                            /s/ Catherine R. L. Lawson
                                            Catherine R. L. Lawson
                                            N.C. Bar No. 44575
                                            catherinelawson@parkerpoe.com
                                            301 Fayetteville Street, Suite 1400 (27601)
                                            P.O. Box 389
                                            Raleigh, North Carolina 27602-0389
                                            Telephone: (919) 828-0564
                                            Facsimile: (919) 834-4564

                                            Attorney for Plaintiff




PPAB 5083411v2
         Case 5:19-cv-00250-FL Document 22-10 Filed 08/26/19 Page 3 of 3
